Citation Nr: 0910838	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.

REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
May 2006, the RO increased the rating for post traumatic 
stress disorder from 10 percent to 50 percent, effective 
August 2004, the date the Veteran filed his claim with VA.  
The Veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

Following the issuance of the supplemental statement of the 
case in October 2006, the Veteran submitted additional 
evidence in support of his claims and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).


FINDING OF FACT

Post-traumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as depressed mood, anxiety, and sleep impairment 
under the General Rating Formula for Mental Disorders and the 
symptoms of intrusive thoughts, avoidance, social isolation, 
anger, and hypervigilance, associated with the diagnosis of 
post- traumatic stress disorder under DSM-IV, do not 
demonstrate occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
the type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for post traumatic stress disorder.  Dingess, 19 Vet. 
App. at 493; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service treatment 
records and VA records.  The RO afforded the Veteran a VA 
examination in March 2005.  The Veteran has submitted his own 
statements and a report from one of his VA caregivers. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision in April 2005, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent rating, effective from the date service 
connection was granted.  While on appeal, in a rating 
decision in May 2006, the RO increased the rating to 50 
percent, again effective from the date service connection was 
granted.

The Veteran first sought treatment at VA in December 2003 
where the physician indicated PTSD, but the diagnosis was not 
made until March 2004 and he was assigned a Global Assessment 
of Functioning (GAF) score of 45.  It was noted that the 
Veteran covered up his vulnerability with overt anger and 
hostility to keep people at bay.  In April 2004, the GAF 
score was 55.  

In June 2004, the Veteran reported improvement with the 
prescription medication but the next month, July 2004, he 
quit taking the medication because he did not like relying 
upon medication.

By December 2004, the Veteran had discontinued his medication 
and his symptoms of nightmares and anger outbursts) had 
increased.  

On VA examination in March 2005, the Veteran stated that 
since service his emotions have shut down.  The Veteran was 
described as intimidating and threatening of others when he 
felt provoked.  

The Veteran was also very self-protective and he kept one gun 
in his house after he had locked all his other guns in a 
safe.  It was noted that the Veteran did volunteer work for 
his church by visiting prisoners in jail. It was noted that 
he has been married for since service and has four adult 
children, but he did not like to be in large groups including 
family gatherings, and that he lived on 18 1/2 acres with no 
close neighbors.  It was also noted that the Veteran owned 
and operated a salvage yard, but he had minimal contact with 
his customers, letting his employees, lawyer, and accountant 
deal with people.  He stated that he sleeps "on and off," 
but had normal appetite and energy.

Upon examination, the Veteran was observed to be profane in 
his word choice and had a very serious affect, staring in an 
intimidating manner.  He had passive thoughts of death, but 
denied suicidal or homicidal ideations.  He also denied any 
panic attacks, auditory or visual hallucinations, or paranoid 
ideations.  He did have nightmares and daytime traumatic 
memories.  He did not like authority figures and he avoided 
people, places, and feelings as well as any conversation 
about Vietnam.  He was hypervigilant and emotional 
detachment. He had an increased startle reflex and anger 
outbursts.  Cognitively, the Veteran is alert and oriented 
and competent to handle his own financial affairs.  Although 
the Veteran intimidated others, the examiner noted that the 
Veteran was able to own a business and had become successful 
at it.  More generally, the examiner believed the Veteran was 
capable of employment as long as he did not have to interact 
with many people.

The diagnosis was PTSD, but the prognosis was poor because 
the Veteran presented with such an angry and antisocial 
manner, it was doubtful he would ever be able to have close 
social relationships with anyone outside his family.  The 
examiner described the Veteran's PTSD as moderate to severe.  
The GAF score was 55.

In May 2005, the Veteran also began to experience additional 
stress in his personal life.  His business manager died and 
as a result, his business began to deteriorate, in part, 
because he did not like dealing with customers.



In August 2005, the VA therapist stated the Veteran's PTSD 
was flaring, manifesting by such actions as taking all of his 
guns out of the gun safe, giving away or selling items, and 
possible suicidal thoughts.  In January 2006, the Veteran 
continued his pattern of therapy sessions by silently 
challenging the therapist to draw him out.  In April 2006, 
the Veteran had adapted to his business only because his 
manager could handle the parts of the business that the 
Veteran could not handle by himself due to PTSD.  In 
September 2006, the VA therapist noted that the Veteran 
resisted making change in his life, but he did not miss a 
therapy session. In March 2007, he admitted to suicidal 
ideation, but denied any plan to act.  In May 2007, he was 
less suicidal and tried to become more engaged with his 
family.  In June 2008, the Veteran was hypervigilant.  He 
stated that one of his sons was now running the business.  
The GAF score was 45.

By August 2008, the Veteran again started using medication 
for his PTSD symptoms.  Later that month, he reported that he 
was in better spirits and felt the medications were helping.  
By October 2008, he reported being pleasantly surprised that 
his anger was less intense and his suicidal thoughts had 
decreased from several times a day to a few times per week.

The Veteran's regular therapist at VA has submitted a report 
dated in February 2009 and stated the Veteran re-experienced 
symptoms (such as recurrent and intrusive memories and 
dreams), avoidance symptoms (avoidance of thoughts and 
feelings) and arousal symptoms (such as the Veteran's anger 
outbursts).  In her opinion, the Veteran's PTSD has impaired 
him to a moderate degree of severity in his social, 
occupational, and educational functioning in life.

Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for the next higher rating, a 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.



When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment. The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity. 
38 C.F.R. §§ 4.126, 4.130.

As different examiners at different times will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of fact finder to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.

To that end, the Global Assessment Function score helps to 
evaluate a disability.  The Global Assessment of Function 
(GAF) score reflects the psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness. GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning. A GAF score from 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for the next higher rating have been met. It is the effect of 
the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for the next higher rating, 70 
percent rating, that is determinative.

Analysis

Clearly, the Veteran's PTSD has caused occupational and 
social impairment to the point where he has difficulty 
maintaining effective work and social relationships, but not 
to a level where he is unable to establish and maintain 
effective relationships.  

The record shows that the Veteran owns his own business and 
he lets his son run the business although he still works a 
full week, but he is not involved with customers, and he 
chooses to work by himself.  The salient point regarding 
occupational impairment, the Veteran can function 
independently. 

The Veteran does display social impairment, again preferring 
an isolated lifestyle and his PTSD symptoms have caused 
difficulty with family members.  Yet, the Veteran has 
maintained his family relationships and has remained in his 
marriage and he has at least a working relationship with his 
son, who runs the business on a daily basis. 

Anger and an antisocial manner are definite problems for the 
Veteran, nevertheless, he has not displayed any deficiency in 
judgment and thinking. 



From about May 2005 to May 2007, the Veteran's PTSD symptoms 
appeared to worsen, when he stopped his medication, but once 
he resumed the medication he had noticed that his symptoms 
had improved especially in the areas of controlling his anger 
and having less suicidal thoughts.

After reconciling the treatment records and the report of VA 
examination into a consistent disability picture, the Board 
finds that throughout the appeal period, the Veteran's post-
traumatic stress disorder has consistently been assigned GAF 
scores in the range of 45 to 55.  The GAF score of 55 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
GAF score of 45 represents serious impairment with no friends 
or the inability to keep a job. 

Nevertheless, the VA examiner assigned a GAF score of 55 and 
the Veteran's VA therapist described impairment of 
occupational and social functioning, but such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene; and the inability to 
establish and maintain effective relationships, the criteria 
for the next higher rating, are not shown. 

Under Diagnostic Code 9411, the Veteran's symptoms of 
anxiety, depression, sleep disturbance, suspiciousness, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships 
are encompassed in the 50 percent rating.  



As for symptoms associated with the diagnosis of post- 
traumatic stress disorder in DSM-IV, but not listed in 
Diagnostic Code 9411, such as nightmares, intrusive thoughts, 
startle response, hypervigilance, and avoidance of people or 
anything that arouse recollections of his Vietnam 
experiences, these symptoms also result in reduced 
reliability and productivity, but do not equate to the 
criteria for a 70 percent rating, namely, occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability level and the 
level of disability is contemplated by the Rating Schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


